department of the treasury internal_revenue_service commerce st - dal dallas tx date number release date legend org organization name xx oil date -- address address org address ‘taxpayer identification_number form tax_year s ended contact d number contact numbers telephone certified mail - return receipt requested dear this is our final adverse determination fetter as to your exempt status under lr c sec_501 of the internal_revenue_code our adverse determination was made because for the year s of the examination you were not operated as an insurance_company within the meaning of lr c sec_501 of the internal_revenue_code based on recent information provided we have determined you have not been operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx because this case involves exemption under lr c sec_501 you cannot contest the adverse determination in a declaratory_judgment action under lr c sec_7428 you can however contest the revocation of exempt status in the context of any related deficiency case involving adjustments that flow from the loss of exemption thus you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court from any deficiency_notice issued in this case or a related case after satisfying procedural and jurisdictional requirements as described in publication sec_892 ‘you have filed taxable returns on forms 1120-pc us property and casualty insurance_company income_tax retum for the year s ended december 20xx and december 20xx with us for future periods you are required to file income_tax retums with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely vicki l hansen acting director eo examinations enclosure publication internal_revenue_service fate date org address department of the treasury te_ge division golden gate avenue stop san francisco ca taxpayer identtcation number k tax_year s ended porson to contactio number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary ifyou do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if'you do nat tequest an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district cour after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status f we do not hear from you within days from the date of this letier we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these retums with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer advoeate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by iaw that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at ifyou have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope lotter rev catalog number boea form ‘rev january nome ofampayer yearperiod ended 20xx 204x tax haeniicaton number ors explanations of items berede tatoo oo legend org organization name founder go-1 co-2 co-3 xx date city city companies state xyz attorney attorney founder issue whether org a controlled_foreign_corporation meets the new requitements for tax-exempt status under sec_501 as described in the pension funding equity act of facts org hereinafter org was incorporated on une in city xyz under the city business corporation ordinance 19xx the primary purposes for which the corporation was formed are to engage in any lawful act or activity for which corporations may be organized under the ordinance without prejudice to the generality of clause hereof to transact all or any kinds of re- insurance_business in any part of the world save and except in the federation of city and city to do all such things as may be deemed incidental or conducive to the attainment of the above objects or either of them including where necessary the application_for all requisite licenses and governmental or other consents under any relevant ordinance or regulations thereunder in force from time to time the purposes of the corporation are to be carried out and conducted mainly outside city in conformance with sec_123 of the ordinance the liability of members is limited the corporation is authorized to issue shares of dollar_figure per share the corporation actually issued only shares founder who owns shares is the sole shareholder of the corporation the registered office of the corporation is located in city city city and city xyz the registered agent of the corporation is co-1 founder the principal_shareholder of the corporation filed an election under internal_revenue_code sec_953 to be treated as a domestic_corporation for united_states tax purposes the election commenced on january 19xx internal_revenue_service records reveal that org was granted exemption as a small insurance_company described in sec_501 of the internal_revenue_code in december 20xx commencing june 19xx for all tax years beginning before january 20xx when net written premiums or if greater direct written premiums do not exceed dollar_figure for tax years beginning on or after january 20xx the corporation is exempt if a gross_receipts for the taxable_year do not exceed dollar_figuredollar_figure and b more than percent of the gross_receipts for the taxable_year consist of premiums org is required to file annual information_return form_990 the form_99 return filed for the year ended december 20xx was examined by te_ge city post of duty during the initial inspection of the form form bbg-a department of he treasury-internal revenue sorvice catalog number 20810w publish nals gov page of6_ 886-a form rev january name of taxpayer org explanations of items tax ldentiicalion number schedule number or exmnore ‘yearperied ended 20xx x for 20xx it was noted that org accurately reported being exempt under sec_501 c on line j in the heading of the return since the passage of the pension funding equity act of org filed form_990 retums for tax years ended december 20xx december 20xx and december 20xx on its form_990 returns filed for the years ended december 20xx and december 20xx org reported the following sources of income 20xx 20xx -0- -0- gifts grants and contributions program service revenue membership dues assessments interest on savings dividends gain of sale of assets other income totals during the examination of the 20xx form_990 it was determined that the primary activity of org is to accepted reinsured risk that originated as vehicle service_contract with co-2 as the direct writer and administrator the corporation is owned by founder the sole shareholder founder was a long-time business operator in the automotive industry in the city area of xyz the dealership with which org is affiliated is called co-3 coq-3 was the source of the risk that was eventually reinsured by org in 20xx org began to cease accepting new business and went into run-off as a reinsurance company its sole purpose at that point was to pay claims on the variety of risks reinsured with the company and to make reimbursements for any policies cancelled by the consumer org did not issue any reinsurance agreements org did not receive any premium income in 20xx the organization did pay a refund of premium in the amount of dollar_figuredollar_figure the last year that org had positive premiums cash_flow was 20xx during the 20xx tax_year org did not receive premiums from insurance or reinsurance business but refunded dollar_figuredollar_figure of premiums to consumers org has been in run-off status since the end of 20xx and the corporation has not received premiums from the reinsurance of vehicle service contracts since then on the 20xx and 20xx form_990 retumns org reported gross_receipts of dollar_figuredollar_figure and dollar_figuredollar_figure respectively however none of the receipts was derived from positive insurance or reinsurance premiums org’s gross_receipts consisted solely of interest earned on its money market accounts and other temporary savings accounts org reported gross_investment_income of dollar_figuredollar_figure in 20xx and dollar_figuredollar_figure in 20xx org s gross_receipts are less than the dollar_figuredollar_figure limitation imposed by the pension funding equity act of however based on the sources of receipts reported on the 20xx and 20xx form_990 retumns the premium income was not more than of the corporation’s gross_receipts form 8b6-a department of the treasury-internal revenus service page z of 6_ publish no irs gov catalog number 886-a form rev date name of taxpayer org soho nonber or oo explanations of items ‘yearpored ended 20k fax wrentication number there is no evidence of any other significant activities conducted by org during 20xx and 20xx at the end of 20xx org had reserves of approximately dollar_figuredollar_figure which consisted of cash of dollar_figuredollar_figure accounts_receivable of dollar_figure less liabilities of dollar_figuredollar_figure there was no evidence of any outstanding loans due to or due from affiliated businesses that are related or unrelated to the sole shareholder founder in november 20xx org filed form 1120-pc as a taxable property and casualty company the 20xx tax_year is expected to be the final year of operations of org although org has been in run-off status since 20xx the company under subchapter_l of the internal_revenue_code for tax years 20xx and 20xx however org does not qualify for tax-exempt status under sec_501 for the 20xx and 20xx tax years because it failed to meet the new requirements for tax-exempt status as described in the pension funding equity act of 20xx corporation is deemed to be an insurance law prior_law lr c sec_50 provides that certain entities are exempt from taxation included in these entities are current law for tax years beginning after date an organization must meet the following two-part test to qualify for exemption under sec_501 the prior_law was effective for tax years beginning after date through date the effective date of the pension funding equity act of ijnsurance companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure lr c sec_501 a ifan entity is a part ofa consolidated_group all net written premiums or direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of lr c sec_501 usa prior to the direct or net written premium ceiling was limited to dollar_figure the tax_reform_act_of_1986 increased the direct or net written premium ceiling to dollar_figure per year notice_2006_42 lr b date gross teceipts for the year may not exceed dollar_figure and premiums must be more than of the organization’s total gross_receipts farm 886-a department of the treseury-intemal revenue service mutual insurance_companies must meet either the above test or the following alternative test page 3of6_ publish no re gov catalog number 20810w fo 886-a rev date name of payer year parod ened 20kx explanations of items tax wenticaton number 20kx org son es ttt gross_receipts for the year may not exceed dollar_figure and premiums must be more than of the organization's total gross_receipts the alternative test for a mutual_insurance_company does not apply if an employee of the company or a member of the employee’s family as defined in sec_2032a is an employee of another company exempt from tax or would be exempt under sec_501 c if an organization is in a receivership liquidation or similar proceeding under the supervision of a state court on date the new law applies to taxable years beginning after the date such proceeding ends or date whichever is earlier government's position intemal revenue code sec_501 originally referred only to certain mutual insurance_companies or associations other than life or marine the tax reform act of 19xx tra-86 eliminated the distinction between small moutual insurance_companies and other small insurance_companies and extended exemption under sec_501 to all eligible small insurance_companies whether stock or mutual tra also changed the nature of the ceiling_amount for tax exemption from certain gross_receipts to direct or net written premiums the ceiling_amount was changed from dollar_figure to dollar_figure therefore under tra to qualify for exemption as a small insurance_company the direct or net written premiums received by an organization could not exceed dollar_figuredollar_figure for a taxable_year the requirements established under tra posed serious problems for the service because the requirements did not place any limitation of the amount of investment_income small insurance_companies could eam many taxpayers and tax professionals took advantage of the tax-exempt treatment allowed to small insurance_companies by contributing highly appreciated income producing assets to the tax-exempt organizations the assets produced substantial investment_income that was not taxed due to the tax-exempt status of the small insurance_companies congress intended to curb this loophole in the law by including language in section of the pension funding act of which one again changed the requirements for tax-exempt status for small property and casualty insurance_companies on april 20xx president bush signed h_r the pension funding equity act of p l one purpose of the legislation was to tighten the rules for property and casualty insurance_companies to qualify as tax-exempt under sec_501 of the code or to elect to be taxed only on their investment_income the bill contained the following comments from the conference_report the limitation to mutual companies and the limitation on employees are intended to address the conferees’ concem about the inappropriate use of tax-exempt insurance_companies to shelter investment_income including in the case of it is intended that the provision not companies with gross_receipts under dollar_figuredollar_figure form 8b6-a catalog number 20810w page of ___ publish no irs gov department of the treasury-intemal revenue service 886-a for rev date name of taxpayer org yourperiod anded 20xx 20xx explanations of items tax enification nomber ‘sehedule number or exhibh permit the use of small companies with common owners or employees to shelter investment_income for the benefit of such owners or employees the new legislation amended sec_501 for tax years beginning after december 20xx the new law replaced the written premiums test with a ‘gross receipts and percentage of premiums test the new law placed an overall_limitation on the amount of gross_receipts small insurance_companies could earn for each taxable_year thus for years beginning after december 20xx small insurance_companies can not have gross_receipts in excess of dollar_figuredollar_figure to qualify for tax-exempt status under irc dollar_figure c in addition of its total gross_receipts more than must be derived ftom premium income ‘the facts present in this case clearly demonstrate that org does not meet the new requirements for tax-exempt status under irc dollar_figure c in 20xx and 20xx because its gross_receipts do not consists of adequate premiums to meet the test imposed by the new law during the 20xx and 20xx tax years org did not receive premium income on the form_990 returns the organization reported negative premiums of dollar_figure in 20xx and dollar_figuredollar_figure in 20xx which represented reimbursement of premiums to consumers for cancellation of the insurance policies the reimbursements in 20xx and 20xx were reported on the return as a negative income item instead of reporting such reimbursements as an expense item based on the audit org's gross_receipts for 20xx and 20xx are as follows premiums dollar_figure interest on temporary savings dividends and interest from securities other income 3s gross_receipts 20xx 20xx -0- do gross_receipts exceed dollar_figuredollar_figure limitation no of gross_receipts premiums no do premiums exceed of gross_receipts no no does org meet the gross_receipts_test no no does org qualify for exemption under sec_501 no no conclusion 1120-pc-1120-pc note as a stock corporation the alternative gross_receipts_test dollar_figuredollar_figure is not available to org such alternative test is available to mutual insurance_companies only form 886-a department of the treasury-interal revenue service catalog number publish no rs gov page sof6__ ba6-a fom rev january name of taxpayer org explanations of items tax identineation number ‘sehedule number or eae yeariperied ended 20xx 20kx the principal gross_receipts tests consist of two parts the corporation must satisfy both parts of the dollar_figure gross_receipts_test in this case org does meet part-one of the dollar_figuredollar_figure gross_receipts limitation permitted for small insurance_companies however org does not satisfy part-two of the gross_receipts_test because its premium income does not exceed of gross_receipts for 20xx and 20xx org must satisfy both parts of the dollar_figure gross_receipts_test in order to meet the new requirements for tax-exempt status under sec_501 of the code if org fails to meet either component of the two part test then it fails to qualify for exemption as a small insurance_company note as a stock corporation the alternative gross_receipts_test is not available to org based on the above analysis it is determined that org is properly recognized as a tax-exempt small insurance_company for years prior to december 20xx however due to the change in law the corporation no longer qualifies for tax-exempt status for the tax_year ended december 20xx and december 20xx because it fails to comply with the dollar_figure gross_receipts_test imposed by the pension fund equity act of as such it is recommended that orgs' tax-exempt status under sec_501 j5 be revoked effective january 20xx taxpayer's position ‘the proposed revocation issue was discussed with org's representative attorney attomey with attorneys during a telephone call held on june 20xx conclusion a org is an insurance_company pursuant to subchapter_l of the code for the taxable_year 20xx and 20xx b although org is an insurance_company pursuant to subchapter_l of the code it does not qualify as a tax- exempt small insurance_company because its gross_receipts do not consists of adequate premiums to meet the dollar_figuredollar_figure gross_receipts_test as described in the pension funding equity act of required of entities that qualify for exemption under sec_501 of the intemal revenue code c therefore revocation of org’s tax-exempt under sec_501 c is proposed effective january 20xx d org is required to file an income_tax return for calendar years ended december 20xx and december 20xx form 8b6-a catalog number page of6___pubiish no te gov department ofthe treasury-internal revenue service
